Mr. Justice Davis
delivered the opinion of the court.
This case is in all respects like the case of Green v. Van Bus*558kirk, 7 Wall. 139, decided, at this term, and no separate opinion is necessary.
Mr. Amasa J. Parker and Mr. Lyman Trumbull for plaintiffs in error.
Mr. J. 8. Black, Mr. J. M. Carlisle, Mr. J. B. Cale and Mr. J. K. Porter for defendants in error.
The judgment of the Supreme Court of the State of New York is reversed, and the cause is remitted to that court, with directions to enter judgment for the plaintiffs in error.

Reversed.